Citation Nr: 0813287	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, to include keratosis pilaris with atopic 
dermatitis and, if so, whether service connection is 
warranted for the claimed disability.

2.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of entitlement to service connection for keratosis 
pilaris with atopic dermatitis and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for benign prostatic hypertrophy and 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. In a decision dated April 2003, the RO denied service 
connection for a skin condition based on the finding that 
the veteran was not then diagnosed with a skin condition; 
the veteran did not appeal the April 2003 decision within 
one year of being notified.

2. Evidence submitted since the April 2003 rating decision, 
not previously considered, is of such significance that it 
must be considered to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1. The April 2003 RO decision denying the claim of service 
connection for a skin condition is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

2. The evidence received subsequent to the April 2003 RO 
decision is new and material and the claim of service 
connection for a skin condition is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for a skin condition in April 2003.  The RO 
considered service medical records and noted the veteran had 
failed to report for a VA skin examination.  The RO observed 
that the there was no evidence of record that the veteran 
then suffered from a skin condition.  In this regard, the RO 
determined that service connection for a skin condition was 
not warranted because the veteran was not diagnosed with a 
compensable disability.  The veteran was notified of this 
decision and of his procedural and appellate rights by letter 
in April 2003.  He did not appeal this decision.  Thus, it is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in April 2003, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2003 RO decision 
includes VA treatment records and a July 2003 VA skin 
examination.  Significantly, the VA skin examination 
indicates the veteran has been diagnosed with keratosis 
pilaris with atopic dermatitis.  As noted above, the veteran 
was not diagnosed with a skin condition at the time his 
original claim was denied.

The Board concludes that the July 2003 VA examination 
constitutes new and material evidence.  It was not previously 
of record at the time of the April 2003 rating decision.  It 
is not cumulative of prior records because it provides a 
diagnosis of a compensable disorder.  Previously, the veteran 
was not diagnosed with such a condition.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  The diagnosis, 
presumed credible, bears substantially upon the specific 
matters under consideration as it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin condition is 
reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a skin condition.

At his March 2008 Board hearing, the veteran testified that 
he began receiving treatment at the Chicago VA Medical Center 
within one year of his separation from service in December 
1967.  The Board notes that only treatment records from July 
1980 through October 1980 and January 2002 through January 
2004 are of record.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claims on 
appeal VA must undertake efforts to acquire such documents as 
these records may be material to his claim; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

In addition, the veteran was previously denied service 
connection for benign prostatic hypertrophy in the April 2003 
rating decision.  This decision indicates that the veteran's 
claim was denied due to the lack of competent medical 
evidence establishing an etiological relationship between the 
veteran's current condition and his active service.
 
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156.

Following the April 2003 RO denial, the veteran submitted a 
statement in support of his claim by telephone.  The RO then 
proceeded to readjudicate the veteran's claim on its merits 
in a January 2004 RO rating decision.  The veteran timely 
appealed that decision, and in a March 2005 statement of the 
case, the RO continued the denial of service connection.  The 
veteran filed a timely substantive appeal in May 2005.

The Board observes that, following the veteran's claim to 
reopen, he was not provided any VCAA notice.  Although the RO 
appears to have reopened the veteran's previously disallowed 
claim, the Board is not bound by such decision.  The 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  That being said, the Board concludes that 
a remand is necessary to provide appropriate VCAA notice 
regarding the veteran's request to reopen his claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for benign 
prostatic hypertrophy.  Specifically, 
the veteran should be informed of the 
basis for the previous denial of 
benefits, as well as what evidence and 
information is necessary to reopen his 
claim of service connection for benign 
prostatic hypertrophy.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, the 
veteran should also be provided with 
notice regarding the disability rating 
and effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
2.	Obtain any VA treatment records from 
the Chicago VAMC for the period from 
December 1967 through July 1980, 
October 1980 through January 2002 and 
January 2004 through the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.	Upon completion of the above, 
readjudicate the issues on appeal. If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


